     WRIGHT, FINLAY & ZAK, LLP
 1
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 0050
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 11731
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     avanpatten@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendant, Seterus, Inc.

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   CHRISTINA L. SEARS,                                 Case No.: 2:18-cv-01820-GMN-GWF

11                  Plaintiff,                           STIPULATION TO EXTEND
                                                         DEADLINE TO FILE RESPONSIVE
12          vs.                                          PLEADING
13
     SETERUS, INC,                                       (FIRST REQUEST)
14
                    Defendant.
15
16
17          Plaintiff, Christina L Sears (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
18   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
19   follows:
20          On September 20, 2018, Plaintiff filed her Complaint [ECF No. 1]. Seterus was served
21   with Plaintiff’s Complaint on September 26, 2018. Based on the above service, Seterus’ answer
22   or responsive pleading is due on or before October 17, 2018. The Parties have discussed
23   extending the deadline for Seterus to respond to the complaint.
24          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to
25   file its responsive pleading be extended to November 15, 2018.
26   ///
27   ///
28   ///



                                                 Page 1 of 2
 1          This is the first stipulation for extension of time for Seterus to file its response to
 2   Plaintiff’s Complaint. The parties request this extension in order to continue discussing possible
 3   resolution. The extension is requested in good faith and is not for purposes of delay or prejudice
 4   to any other party.
 5
 6    DATED this 16th day of October, 2018.              DATED this 16th day of Ocotober, 2018.
 7    WRIGHT, FINLAY & ZAK, LLP                          HAINES& KRIEGER, LLC

 8    /s/ Ramir M. Hernandez                             /s/ Shawn W. Miller
      Ace C. Van Patten, Esq.                            David H. Krieger, Esq.
 9    Nevada Bar No. 0050                                Nevada Bar No. 9086
      Ramir M. Hernandez, Esq.                           Shawn W. Miller, Esq.
10    Nevada Bar No. 11731                               Nevada Bar No. 7825
      7785 W. Sahara Ave., Suite 200                     8985 S. Eastern Avenue, Suite 350
11
      Las Vegas, NV 89117                                Henderson, Nevada 89123
12    Attorneys for Defendant, Seterus, Inc.             Attorney for Plaintiff, Christina L. Sears

13
14
15
16                                                       IT IS SO ORDERED:

17
                                                         ___________________________________
18                                                       UNITED STATES MAGISTRATE JUDGE
19
                                                                  10/17/2018
                                                         DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
